EXHIBIT 99.3 Pro Forma Condensed Financial Information The unaudited pro forma information below gives effect to the transaction between SMSA Gainesville Acquisition Corp. (“SMSA”) and Preferred Rx, LLC (“Preferred Rx”) as if it had been consummated as of January 1, 2013 for the unaudited pro forma condensed combined statements of operations and June 30, 2014 for the unaudited pro forma condensed combined balance sheet. The unaudited pro forma information has been derived from the historical Financial Statements of these two companies. The unaudited pro forma information is for illustrative purposes only. You should not rely on the unaudited pro forma financial information as being indicative of the historical results that would have been achieved had the acquisition occurred in the past or the future financial results that the Company will achieve after the merger. SMSA Gainesville Acquisition Corp. and Preferred Rx, LLC Pro Forma Unaudited Condensed Combined Balance Sheets As of June 30, 2014 SMSA Preferred Rx Adjustments Notes Pro Forma ASSETS Current Assets: Cash $ $ $ ) (a.1) $ Accounts receivable, net - - Prepaid expenses and other current assets - Total current assets ) Property and equipment, net - (a.2) Intangible assets - - (a.3) Other assets - - Total other assets - Total Assets $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current Liabilities: Accounts payable and accrued expenses $ $ $ (b) $ Acquisition earn-out and working capital consideration - - (a.4) Due to related party - Due to shareholder - - Deferred revenue - ) (c) Total Liabilities Stockholders' Equity (Deficit): Preferred stock - Common Stock - - Additional paid-in capital ) (d) Subscription receivable ) - - ) Retained Earnings (Accumulated Deficit) ) ) (d) ) Total Stockholders' Equity (Deficit) Total Liabilities and Stockholders' Equity (Deficit) $ See accompanying notes to unaudited pro forma condensed combined financial statements. (a) Reflects the estimated allocation of purchase price for Preferred Rx as if the transaction was consummated on June 30, 2014. The purchase price allocation has not been finalized and is subject to change upon recording of actual transaction costs and completion of valuations of tangible and intangible assets and liabilities: 1 Current and other assets acquired: Cash $ Accounts receivable Prepaid expenses and other current assets Current assets acquired $ Other assets acquired $ $ (a.2) Tangible assets and software acquired: Computer equipment and leasehold improvements $ Information systems – Software Property and equipment, net $ Tangible assets and software acquired are valued at their estimated fair values over their estimated useful economic lives as of September 30, 2014, the date the transaction was consummated. The Company estimates the average useful lives of these assets to be five years and will depreciate or amortize the assets on a straight-line basis as it approximates the pattern of consumption, approximately $41,000 annually. (a.3) Intangible assets acquired: Customer relationships $ Pharmacy licenses Intangible Assets $ Intangible assets acquired are valued at their estimated fair values using discounted cash flows (customer relationship) and replacement cost (pharmacy licenses) models as of September 30, 2014, the date the transaction was consummated. The Company is still determining the appropriate useful life, but has used ten years for the customer relationships and two years for the pharmacy licenses, both on a straight line basis, for preparation of these pro forma statements. Annual amortization for intangible assets acquired approximates $102,000. Liabilities assumed at June 30, 2014: Accounts payable and accrued expenses $ ) Due to related party ) Deferred revenue ) $ ) Net assets acquired as of June 30, 2014 $ Earn-out and net working capital consideration: Present value of minimum earn-out payable** $ ) Contingent earn-out liability** ) Net working capital payable** ) (a.4) Acquisition earn-out and working capital consideration $ ) (a.1) Cash paid at closing ) Total purchase price consideration to be allocated $ ) Bargain purchase gain at June 30, 2014 $ ** The Earn-out liability and net working capital payable consideration (which excludes a $100,000 accrued liability) above represent the estimated fair value of the amounts to be paid as of September 30, 2014, the date the transaction was consummated. Earn-out considerations represent the present value of minimum earn-out payable in the amount of $200,000, plus the projected payout for amounts based on EBITDA targets for the future thirteen months. At this time, the net assets’ fair value exceeds the estimated fair value of the total consideration we have paid and expect to pay over the earn-out period, therefore, the resulting difference will be recorded as a bargain purchase gain (approximately $247,000 as of June 30, 2014) until such analysis is complete and is appropriately excluded from the pro forma condensed combined statements of operations as it constitutes a material non-recurring event. (b) Adjustment to reflect estimated transaction costs payable. No adjustment has been made to the unaudited pro forma condensed combined statements of operations as they are non-recurring. (c) Adjustment for expected fulfilment costs to service deferred revenue obligations. (d) Adjustment to eliminate the historical stockholders’ equity accounts in Preferred Rx, reflect the bargain purchase gain and accrue for the estimated transaction costs. 2 SMSA Gainesville Acquisition Corp. and Preferred Rx, LLC Pro Forma Unaudited Condensed Combined Statements of Operations For the Six Months Ended June 30, 2014 SMSA Preferred Rx Adjustments Notes Pro Forma Revenues $
